DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 3 & 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Response to Amendment
This office action is responsive to the amendment filed on 01/07/2021.  As directed by the amendment claims 16-17 are amended. Claims  1-4, 6-11 and 13-20 are currently pending.
Response to Arguments
Applicant's arguments filed on 01/07/2021 with respect to 35 U.S.C. §103 rejection of claim(s) 1-4, 6-11, 13-20 have been fully considered. Regarding claim-1, Applicant argued by stating on (Pg.11-12): 
substituting an adhesive as taught by Kuster for the coupling members of the lower housing member disclosed in Hughes would change the principle of operation of Hughes device, because if the coupling member of lower housing member (145) is substituted for an adhesive the lower housing member would not be able to couple to the upper housing member (140) due to the intervening gaskets 360, 370, as such, the 
Those arguments are not persuasive, because Hughes discloses the top and bottom gasket both includes adhesive surface, wherein the gaskets are made of any suitable material such as urethane which will provide water seal between the upper housing member and lower housing member, as recited in  (¶:[0125]). So even without using the teaching of Kuster, Hughes discloses the required structure, and it would have been within the purview of one with ordinary skill in the art before the effective filing date of the claimed invention to substitute the snap fit coupling of Hughes to merely a removable adhesive type coupling. 
Same reasoning applies for the other two independent claims 10 and 16 respectively, as such the Examiner believes the arguments are not persuasive. 
Examiner further observes the claim-16 after amendment, is substantially duplicate to claim-1.
Double Patenting
Claims 1 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 16 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



The following table shows a comparison between the two sets of claims:
Claim Comparison
1. A medical device configured to be 
adhesively coupled to an external surface of a subject, and configured to facilitate physiological monitoring of the subject, the device comprising: a first portion having a housing that at least partially encloses an interior chamber, 
     the housing comprising an outside surface, the outside surface comprising: a lower outside surface comprising a first interface region, a first sensor connection, and a second sensor connection; and 
   a grip portion, the grip portion comprising a first end section, a second end section, and a middle section disposed between the first end section and the second end section, wherein the grip portion has a peanut-like shape, wherein the first and second end sections are wider than the middle section; and





















connection, the upper surface including a second interface region corresponding to the first interface region, wherein the third sensor connection is configured to operably interface with the first sensor connection, and wherein the fourth sensor connection is configured to operably interface with the second sensor connection; 

      a lower surface comprising a first sensing element and a second sensing element; and a flexible circuit assembly disposed between the upper and lower surfaces of the second portion, 

   the flexible circuit assembly configured to electrically couple the third sensor connection to the first sensing element and the fourth sensor connection to the second sensing element so that, when the first portion is coupled to the second portion, the first and second sensor connection are operably coupled to the first and second sensing elements, respectively; 

1(a) an adhesive assembly configured to be disposed between the first portion and second portion to removeably couple the first portion to the second portion; 

1(b) an electronics module configured to be disposed within the interior chamber, wherein the electronics module is electrically coupled to the first and second sensor connections and is configured to receive electrical signals from the first and second sensor connections and 
16. A medical device configured to be adhesively coupled to an external surface of a subject, and configured to facilitate physiological monitoring of the subject, the device comprising: a first portion having a housing that at least partially encloses an interior chamber, 
    the housing comprising an outside surface, the outside surface comprising: a lower outside surface comprising a first interface region, a first sensor connection, and a second sensor connection; and 
   a grip portion, the grip portion comprising a first end section, a second end section, and a middle section disposed between the first end section and the second end section, wherein the grip portion has a peanut-like shape, wherein the first and second end sections are wider than the middle section; and 

16(a) an electronics module configured to be disposed within the interior chamber, wherein the electronics module is electrically coupled to the first and second sensor connections and is configured to receive electrical signals from the first and second sensor connections and determine, based on the received electrical signals, at least one physiological parameter measurement associated with the subject; 

16(b) wherein the first portion is configured to be removeably coupled to a second portion via an adhesive assembly disposed between the first portion and the second portion, 



connection, the upper surface including a second interface region corresponding to the first interface region, wherein the third sensor connection is configured to operably interface with the first sensor connection, and wherein the fourth sensor connection is configured to operably interface with the second sensor connection; 

      a lower surface comprising a first sensing element and a second sensing element; and a flexible circuit assembly disposed between the upper and lower surfaces of the second portion,

   the flexible circuit assembly configured to electrically couple the third sensor connection to the first sensing element and the fourth sensor connection to the second sensing element so that, when the first portion is coupled to the second portion, the first and second sensor connection are operably coupled to the first and second sensing elements, respectively.
4. (Original) The medical device of claim 1, 
the adhesive assembly comprising: a first conductive adhesive portion configured to be disposed between the third sensor connection and one of the first and second sensor connections; a second conductive adhesive portion configured to be disposed between the fourth sensor connection and the other one of the first and second sensor connections; and a non-conductive adhesive portion disposed around the first and second conductive adhesive portions.
17. (Currently Amended) The medical device of claim 16, wherein 
the adhesive assembly comprises: a first conductive adhesive portion configured to be disposed between the third sensor connection and one of the first and second sensor connections; a second conductive adhesive portion configured to be disposed between the fourth sensor connection and the other one of the first and second senor connections; and a non-conductive adhesive portion disposed around the first and second conductive adhesive portions.
6. (Original) The medical device of claim 1, further comprising an alignment feature disposed on the upper surface of the second portion, the alignment feature comprising an indication of a border of the second interface region
20. (Original) The medical device of claim 16, further comprising an alignment feature disposed on the upper surface of the second portion.
9. (Original) The medical device of claim 1, wherein the second portion further comprises at least one sensor port, the at least one sensor port comprising an aperture disposed through at least a portion of the second portion and configured to facilitate exposure of a sensor to the subject, wherein the sensor comprises at least one of a chemical sensor, an acoustic sensor, an optical sensor, and a temperature sensor.
18. (Original) The medical device of claim 16, wherein the second portion further comprises at least one sensor port, the at least one sensor port comprising an aperture disposed through at least a portion of the second portion and configured to facilitate exposure of a sensor to the subject, wherein the sensor comprises at least one of a chemical sensor, an acoustic sensor, an optical sensor, and a temperature sensor.

Note: Examiner labeled part of claims 1 and 16 with (a) & (b), to show the duplication, where sections 1(a & b) are fairly duplicate to section 16(b & a) respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-9, 16,  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2017/0188872 A1) by Hughes et al. 
Regarding claims 1 and 16  Hughes discloses a medical device configured to be adhesively coupled to an external surface of a subject, and configured to facilitate physiological monitoring of the subject (Abstract) recites, the invention is about a wearable monitor device which record cardiac data or other health related information from, and (¶:[0057]) recites, the wearable monitor is adhesively couples to a mammal,
the device comprising: a first portion (Fig.1A) shows a device-100 having a first portion (115) having a housing that at least partially encloses an interior chamber (Fig.1B & 5A) shows the first portion has housing (150) which has interior chambers, the housing comprising an outside surface (Fig.5A) shows the housing (150) has an outside surface (140), the outside surface comprising: a lower outside surface comprising a first interface region (Fig.1B) shows a PCB (120) which goes at the bottom of the housing (150), and (¶:[0100] recites, the PCB-120 that has a bottom surface with interface connection), 
a first sensor connection, and a second sensor connection (¶:[0100] recites the PCB-120 has two sensor contacts 237 at the bottom of the PCB), those two contacts are considered as the 1st & 2nd sensor connections; 
a grip portion, the grip portion comprising a first end section, a second end
section, and a middle section disposed between the first end section and the second end section (Fig.5A) shows the housing (150) has a grip portion in the form of a hook (510) at the middle of the housing, wherein the first and second end sections are wider than the middle section (Fig.5B) shows the side view of the housing where it seen the two end sections are wider than the middle section.
Hughes does not specifically discloses wherein the grip portion has a peanut-like shape, the current specification recites “the grip portion comprising: a peanut-like shape having a first end section a second end section” several times, however does not mention any benefit or criticality of that shape, so It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to design the housing of Hughes’s device with a middle section narrower than the two end section as a design choice or modification.
Hughes further discloses, a second portion comprising a flexible patch configured to facilitate operably coupling the first portion to the subject (Fig.1B) shows a flexible portion (110), and (¶:[0095] recites flexible patch or section 110 provides conformal contact with the subject’s skin);       
the flexible patch comprising: an upper surface comprising a third sensor connection and a fourth sensor connection (Fig.3A) shows the upper surface of the flexible section (110) which has two interface connection (313), and (¶:[0122] recites, the elements-313 acts as circuit interface), those two interfaces are considered as 3rd and 4th sensor connections, 
the upper surface including a second interface region corresponding to the first interface region (Fig.1B) shows the interface region (370) of the flexible portion  , 
wherein the third sensor connection is configured to operably interface with the first sensor connection, and wherein the fourth sensor connection is configured to operably interface with the second sensor connection (¶:[0122]) recites the interfaces (313) on the flexible portion are operably interface with sensor contacts (233, 237) on the bottom of the PCB (120), which is also depicted in (Fig.3C);
a lower surface comprising a first sensing element and a second sensing
element (¶:[0122] recites the two ECG electrodes-350 which are coupled to the upper portion through interfaces 310, on two sides of the flexible portion), (Fig.3A,3B) shows the two electrodes (350) and interfaces (310); 
and a flexible circuit assembly disposed between the upper and lower surfaces of the second portion, the flexible circuit assembly configured to
electrically couple the third sensor connection to the first sensing element and the fourth sensor connection to the second sensing element so that, when the first portion is coupled to the second portion (¶:[0122] recites two electrode traces 311, 312 sandwiched between upper substrate layer 300 and lower substrate layer 330 of the flexible portion110, and those two traces connect the two interfaces 313 to the ECG electrodes 350) also shown in (Fig.3A, 3B), 
the first and second sensor connection are operably coupled to the first and second sensing elements, respectively the first and second sensor connections (233, 237) are operably connected to the two sensing electrodes (350);
an electronics module configured to be disposed within the interior chamber (Fig.1B) shows the PCB (120) goes inside the housing (150),
wherein the electronics module is electrically coupled to the first and
second sensor connections and is configured to receive electrical signals from the first and second sensor connections (¶:[0122] recites, the contacts 237 provide electrical communication from PCB-120 with electrodes 350, when the upper and lower portions are assembled together),
and determine, based on the received electrical signals, at least one physiological parameter measurement associated with the subject (¶:[0122] further recites, ECG circuit interface portions 313 are in physical contact with spring fingers 237 and provide electrical communication with PCB-120).
Regarding the limitation: an adhesive assembly configured to be disposed between the first portion and second portion to removably couple the first portion to the second portion, Hughes discloses, the lower flexible portion has a top substrate  (300) and a bottom substrate (330) and two gaskets (370 & 360) are attached to those two substrates respectively. Wherein, the gaskets are made of material which will  provide water seal between the upper housing member and lower housing member, as recited in (¶:[0125]). It would have been obvious at to a person with ordinary skill in the art before the effective filing date of the claimed invention to attach the top and bottom portions of Hughes’s device using gaskets laden with removable adhesive or glue on them to make a water tight seal between the two portion by substituting one type of fastener (snap fit coupling) for another type (removable adhesive or glue).  Again, it would have been within the purview of one having ordinary skill to substitute the snap fit 
Regarding claim-2 Hughes discloses the limitations of claim-1, Hughes further discloses the grip portion further comprising a plurality of grip structures disposed thereon to facilitate gripping (Fig.5A shows there are two grip portions 510 for pressing and detaching the upper housing from the lower base portion.
Regarding claim-3 Hughes discloses the limitations of claim-1, Hughes further discloses the flexible circuit assembly comprising: a first flexible element disposed between the upper and lower surfaces of the second portion, the first flexible circuit element extending between the third sensor connection and the first sensing element, and a second flexible circuit element disposed between the upper and lower surfaces of the second portion, the second flexible circuit element extending between the fourth sensor connection and the second sensing element (Fig.3A shows the flexible portion 110 has two traces 312 & 313  which connect the two ECG electrodes 350 through contacts 310 to the interface elements 313).
Regarding claims 6 and 20 Hughes discloses the limitations of claims 1 and 16 respectively, Hughes further discloses an alignment feature disposed on the upper surface of the second portion, the alignment feature comprising an indication of a border of the second interface region (Fig.3B) shows alignment features as holes for connecting the upper portion to the flexible lower portion.
Regarding claim-7 Hughes discloses the device of claim-1, Hughes also discloses the device further comprising a disposable cover configured to be removeably disposed over at least a portion of the medical device (Fig.1B) shows disposable adhesive cover (340) applied on the bottom surface of the flexible portion (110).
Regarding claim-8 Hughes discloses the device of claim-1, Hughes also discloses the electronics module comprising a support structure disposed within the interior chamber, the support structure configured to receive and support an electronics assembly, wherein the support structure comprises an additional alignment feature configured to facilitate accurate alignment of the electronics assembly within the support structure (Fig.1B & 5A) shows the internal structure of the cover (150) which is elongated in shape with internal stubs which facilitate in accurate alignment of the PCB (120) inside the cover.
Regarding claims 9 and 18 Hughes discloses the limitations of claims 1 and 16 respectively, Hughes further discloses the second portion further comprises at least one sensor port, the at least one sensor port comprising an aperture disposed through at least a portion of the second portion and configured to facilitate exposure of a sensor to the subject (¶:[0120] recites, the flexible portion-110 has a hole, the ECG electrodes-350 goes through those holes and attaches to interface 310), 
wherein the sensor comprises at least one of a chemical sensor, an acoustic sensor, an optical sensor, and a temperature sensor (¶:[0109] recites, an optical sensors is used to distinguish between device motion and patient body motion).
Regarding claim-19 Hughes discloses the medical device of claim-18, Hughes further discloses the sensor comprising a chemical sensor, the chemical sensor comprising a reagent disposed within the sensor port and a reaction- detection mechanism disposed in the first portion of the medical device (¶:[0140] recites, improved adhesion design features may also be applied to devices useful in the electronically controlled and/or time released delivery of pharmacological agents or blood testing, such as glucose monitors or other blood testing devices).
Claims 4, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2017/0188872 A1) by Hughes et al. in view of the publication (US 2014/0100432 A1) by Golda et al.
Regarding claim-4 Hughes discloses the limitations of claim-1, Hughes does not specifically discloses the adhesive assembly comprising: a first conductive adhesive portion configured to be disposed between the third sensor connection and one of the first and second sensor connections; a second conductive adhesive portion configured to be disposed between the fourth sensor connection and the other one of the first and second sensor connections; and a non-conductive adhesive portion disposed around the first and second conductive adhesive portions.
However, Golda discloses a wearable cardiac monitor wherein the wearable device uses a composite adhesive having at least one conductive portion applied adjacent to electrode (Abstract), wherein he shows in (Fig.1G) an upper portion with electronic components and electrodes (108, 109 & 110) attaches to a bottom section using and adhesive layer (113) where the adhesive layer has different portions, particularly (113c) is conductive, (113b) is non-conductive, as described in (¶:[0027-0029]). 

Regarding claim-10 all the limitations are similar to the combined limitations of claims 1 and 4 respectively. Hughes in view of Golda discloses those limitations.
Regarding claim-11 Hughes in view of Golda discloses the device of claim-10, rest of the limitations of the present claim are similar to a portion of claim-1 and claim-2, Hughes discloses those limitations as discussed above for the rejection of those claims.
Regarding claim-13 Hughes in view of Golda discloses the device of claim-10, Hughes also discloses an alignment feature disposed on the upper surface of the second portion, the alignment feature comprising an indication of a border of the second interface region (Fig.3B) shows alignment features as holes for connecting the upper portion to the flexible lower portion.
Regarding claim-14 Hughes in view of Golda discloses the device of claim-10, Hughes also discloses the device further comprising a disposable cover configured to be removeably disposed over at least a portion of the medical device (Fig.1B) shows disposable adhesive cover (340) applied on the bottom surface of the flexible portion (110).
Regarding claim-15 Hughes in view of Golda  discloses the device of claim-10, Hughes also discloses the electronics module comprising a support structure disposed within the interior chamber, the support structure configured to receive and support an electronics assembly, wherein the support structure comprises an additional alignment feature configured to facilitate accurate alignment of the electronics assembly within the support structure (Fig.1B & 5A) shows the internal structure of the cover (150) which is elongated in shape with internal stubs which facilitate in accurate alignment of the PCB (120) inside the cover.
Regarding claim-17 the limitations are similar to the limitation of a part of claim-1 and the whole of claim-4. Hughes in view of Golda discloses those limitations as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792